Appeal from the Circuit Court of Cole County; Byron L. Kinder, Judge.
William L. Webster, Atty. Gen., Jefferson City, Philip M. Koppe, Asst. Atty. Gen., Kansas City, for respondent.
Before MANFORD, P.J., and KENNEDY and ULRICH, JJ.
Direct appeal from a jury conviction for offering violence to a correctional officer, in violation of § 217.385, RSMo 1986.
Judgment affirmed. Rule 30.25(b).
Direct appeal from the denial of post-conviction relief sought pursuant to Rule 29.-15.
Judgment affirmed. Rule 84.16(b).